DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 4-12 drawn to a method of making a magnesium foam in the reply filed on March 10, 2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2022.

Drawings
The drawings are objected to because in Fig. 8, the upper (secondary) x-axis should be labeled "ENGINEERING STRAIN (%)". Note that engineering stress is properly reported as the right (secondary) y-axis of Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Each of claims 4-5, and 8-12 contain numerical quantities modified by the word “about”. The specification does not provide specific numerical bounds as to how “about” is intended to be interpreted; therefore, in order to definitively establish a range of specific activity covered by limitations modified by “about” the terms modified by “about” in claims 4-5, and 8-12 will be interpreted as encompassing ±10% of the recited numerical value. An interpretation is necessary to establish clear, objective bounds on the claim. 
The statement “to improve sinterability” in claim 11 sets forth the intended result of performing the claimed “sintering the magnesium or magnesium alloy green-body foam contained in an alumina crucible filled with graphite powder”. As this statement of intended purpose does not affect a manipulative difference in the overall claimed process, and the improved sintering appears to naturally flow from sintering the material in an alumina crucible filled with graphite, the limitation “to improve sinterability” will not be interpreted to limit claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the suspension solution" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The step of “suspending in a solution of liquid camphene containing about 3-6 weight-percent binder and about 1-3 weight-percent dispersant” as claimed does not necessarily produce a “suspension solution”.
Claim 4 recites the limitation "the camphene-based magnesium or magnesium alloy powder slurry solution" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The previously recited steps do not necessarily form a “slurry solution”. 
The term “warm-water bath” in claim 1 is a relative term which renders the claim indefinite. The term “warm-water bath” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear in view of the specification what temperature a water bath must be in order to be considered a “warm”-water bath. Different individuals have different subjective determinations on temperatures which differentiate “warm” from “hot”, “cool”, “cold”, “tepid”, etc., and it is not clear which temperatures are encompassed by “warm-water”.
Claim 4 recites the limitation "the frozen green-body foam" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 4 does not properly introduce any intermediate structure as a frozen green-body foam; therefore, it is not clear to which structure "the frozen green-body foam" refers.
Further regarding claim 4, it is unclear whether “drying (sublimation)” requires sublimation or may be met by a liquid to vapor drying step because the recitation of sublimation is within parentheses. Note that sublimation is narrower than the more general drying because drying may be met by processes which comprise a liquid/vapor transition, or processes that dry through application of an absorbent. 
Claim 4 recites “after sintering, producing a three dimensionally connected magnesium or magnesium alloy foam”, but claim 4 does not directly recite a step of sintering. It is not clear from the wording of claim 4 whether or not claim 4 requires a step of sintering, and whether or not claim 4 requires the step of producing a three dimensionally connected magnesium or magnesium alloy foam which occurs after sintering.
Regarding the phrase “or any combination” on the last line of claim 4, as worded, it is not clear whether “or any combination” is limited to any combination of “Mg-Al, Mg-Zn, Mg-Al, Mg-Mn, Mg-Si, Mg-Cu, Mg-Zr, or Mg- rare earth element” or encompasses any combination regardless of chemical identity. If “or any combination” is intended to be limited to any combination of “Mg-Al, Mg-Zn, Mg-Al, Mg-Mn, Mg-Si, Mg-Cu, Mg-Zr, or Mg- rare earth element”, such intention would be better conveyed by replacing “or any combination” with “or any combination thereof”.
Claims 5-12 are rejected under 35 USC 112(b) because they depend on claim 4.
Regarding claim 6, it is not clear what is encompassed by “or other liquid solvent (excluding water due to oxidation, such as cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide)” for a plurality of reasons: “or other liquid solvent” is so sufficiently broad, that it is not clear whether it sets limits on the claim scope, as it can encompass any species that can function as a liquid solvent under any conditions; it is not clear if “excluding water due to oxidation, such as cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide” limits the claim because it is placed within parentheses; as worded, it cannot be determine whether “cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide” are among possible choices for the recited “other liquid solvent” , or are among a list of excluded solvents which include water, it is not clear if “water due to oxidation” is intended to exclude only water that somehow results from an oxidation process or if oxidation is the reason for excluding water; and the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, it is not clear whether “such as cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide” excludes elements other than “cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide”  See MPEP § 2173.05(d).
Regarding claim 8, all additional limitations specifically recited within the body of the claim are only enacted if the magnesium alloy powder is not prealloyed, but claim 8 does not explicitly require the starting material be magnesium alloy powder which is not prealloyed. As the claim limitation does not provide outcomes contingent on magnesium powder or prealloyed magnesium alloy powder, it is not clear whether claim 8 is limited to embodiments in which starting material be magnesium alloy powder that is not prealloyed, and whether or not magnesium or prealloyed magnesium ally powder require a mixing step in order to meet claim 8.
Regarding claim 8, it is not clear if the claim provides sufficient antecedent basis for “the magnesium alloy powders”, powders being plural, as independent claim 4 recites “mixing magnesium or magnesium alloy powder”, powder being singular. It is not clear that claim 4 encompasses more than one powder.
Regarding claim 8, it is not clear to which limitation “it” refers. To particularly point out and distinctly claim the subject matter, consider replacing “it” with an explicit recitation of the claim limitation which “it” replaces.
Regarding claim 8, as worded “for from about 10 minutes to about 60 minutes” modifies the limitation “if it is not prealloyed” though the claimed duration appears intended to modify “mechanically mixing the magnesium alloy powders”. Please consider moving “for from about 10 minutes to about 60 minutes” to after the recitation of “mechanically mixing the magnesium alloy powders” because it is not clear in view of the specification how to prealloy for a given time duration.
Further regarding claim 8, the limitation “before mixing with water, binder, and dispersant” appears intended to recite “before mixing with liquid camphene, binder, and dispersant” because it is liquid camphene and not water into which claim 4 requires the Mg or Mg alloy powder be missed. The claimed warm water bath serves as a heating medium, not a solvent through which particles are dispersed, and the present specification repeatedly disparages water as a solvent for freeze casting Mg powder.
Claim 9 recites the limitation "the slurry" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. None of the recited steps necessitate forming a slurry.
Further regarding claim 9, it is not clear which temperature ranges are encompassed by “-80-40 degrees Celsius using liquid nitrogen to room temperature”. It is not clear whether the recited temperatures recite any temperature range from                         
                            -
                            80
                        
                     to 40 degrees Celsius or if room temperature, which is between                         
                            -
                            80
                        
                     and 40 degrees Celsius, is an endpoint of the freezing temperature range, and whether or not liquid nitrogen is used over the entirety of the range to cool. If room temperature is not one of the endpoints of the recited range, it is not clear how the recitation of “to room temperature” is intended to limit the claim. If one temperature range is intended to refer to the slurry and another temperature to the liquid nitrogen, such distinction is not clearly set forth.
Further regarding claim 9, it is not clear what is encompassed by the recited step of “using liquid nitrogen”. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. See MPEP 2173.05(q). In setting forth cooling using liquid nitrogen, it is unclear whether the liquid nitrogen serves as an agent of temperature decrease or performs an indirect function such as acting as a reference in modeling cooling. 
Claim 10 recites the limitation " the frozen slurry solution " in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 10, the recitation of “in vacuum” interrupting the recitation of “at a temperature from about -80 degrees Celsius” and “to about room temperature” raises questions as to whether claim 10 intends to recite a range from about -80 degrees Celsius to about room temperature and whether vacuum is required at all temperatures in the recited apparent range or only applies to certain temperature(s) within that range. If applicant intends to recite that freeze drying is performed in vacuum over the claimed temperature range, consider rephrasing the limitation as “in vacuum at a temperature from about -80 degrees Celsius to about room temperature”.
Claim 11 recites the limitation " the magnesium or magnesium alloy green-body foam " in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not identify the foam that is produced as a “magnesium or magnesium alloy green-body foam”.
Regarding claim 11, it is not clear whether “graphite powder (mean particle size about 1-30 microns)” requires a mean particle size about 1-30 microns or if graphite powder size of any size will suffice because “mean particle size about 1-30 microns” is within parentheses, and it is not clear if limitations within parentheses are intended to limit the scope of the claim.
Claim 11 recites the limitation "the foam green body " in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear at which stage the intermediate is “the foam green body” and whether this foam green body is or is not any of the foam or green bodies recited within the claims.
Further regarding claim 11, it is not clear if “thereby transforming the foam green body to the magnesium or magnesium alloy with the same composition” requires transforming the foam green body with the same composition as the magnesium or magnesium alloy of the powder recited in claim 4 or the same composition as any other intermediate composition throughout the process.
Claim 12 is rejected under 35 USC 112(b) because it depends on claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 4 recites “mixing magnesium or magnesium alloy powder and suspending in a solution of liquid camphene containing about 3-6 weight-percent binder and about 1-3 weight-percent dispersant”, but claim 6 which depends on claim 4 recites “wherein magnesium or magnesium alloy powder is mixed and suspended in camphene or other liquid solvent (excluding water due to oxidation, such as cyclohexane, dioxane, tert-butyl alcohol, or dimethyl sulfoxide) with a binder and a dispersant”. Dependent claim 6 renders optional the liquid camphene which independent claim 4 requires, claim 6 thereby fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR-101311273-B1) in view of Fu (CN-107115560-A). Paragraph numbering refers to English language translations.
Regarding claim 4, Koh discloses a method (Title, [0001]). Koh discloses mixing [0032] magnesium powder (metal powder precursor [0028], the metal powder is preferably at least one selected from the group consisting of biocompatible metals such as titanium (Ti) and magnesium (Mg) [0030]) and suspending in a solution of liquid camphene (preparing a slurry with a precursor, a dispersant and a freezing medium [0022]; ‘freezing medium may serve not only as a freezing medium for freeze molding in the present invention but also as a binder. Specifically, camphene, campho, naphthalene, etc. may be used, but camphene is the most preferred’ [0031]; note that while a “slurry” as disclosed by Koh [0022] is sufficient to structurally meet the claimed “suspending” limitation, reciting a step of “suspending” does not provide sufficient antecedent basis for a slurry). Koh discloses adding a separate binder [0033], and dispersant [0032] to the mixture forming the slurry [0022], [0054]. As both the claimed process of mixing powder to a solution of camphene, binder, and dispersant, and the process disclosed by Koh of adding binder and dispersant in a mixture of solvent and powder [0022], [0054] both result in a slurry comprising powder, solvent, binder, and dispersant, the result of the order of adding the powder with respect to solution of solvent, binder, and dispersant, as claimed appears to be identical to the result of the order disclosed by Koh [0022], [0030-34], [0054], and absent any evidence of new or unexpected results of the particularly claimed order of adding suspension ingredients, one of ordinary skill in the art would have regarded the claimed order of combining powder, solvent, binder, and dispersant as an obvious selection of the sequence of adding ingredients disclosed by Koh [0022], [0030-34], [0054]. See MPEP2144.04(IV)(C). Koh discloses 80 to 500 parts by weight solvent (freezing medium) [0031], 0.5 to 20 parts by weight dispersant [0032], and 0.5 to 20 parts by weight binder [0033], the solvent, binder, and dispersant concentrations on a common basis of amount of powder precursor [0031-33]. In terms of weight percentages based on a total of solvent, binder, and dispersant, as claimed, the composition values disclosed by Koh convert to 0.10% to 19.90% by weight of both dispersant and binder among the solvent, binder, and dispersant as disclosed by Koh [0031-33], which encompass both claimed ranges for binder and dispersant concentration. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Koh discloses freeze casting (freeze-molding) the slurry solution [0023], [0035]. Koh discloses freeze-drying camphene (freeze medium which is camphene [0031]) by placing the frozen foam under vacuum [0043], [0057] thereby meeting the limitation of drying in a freeze dryer. Koh discloses after sintering [0045], producing a three dimensionally connected foam (porous structure) [0019], [0046], [0073]. As Koh discloses magnesium as the precursor material [0030], the foam structure that forms in the process disclosed by Koh is a magnesium foam. 
Koh discloses that the method of dispersing and uniformly mixing the slurry is not particularly limited, and Koh suggests dispersing the components of the slurry under controlled heat [0032]. Koh does not disclose stirring or sonicating the suspension solution uniformly in warm-water bath for about 30-60 minutes.
Fu teaches a preparation method for a porous biocompatible metal material [0002]. Fu teaches mixing metal precursor powder and solvent to form a slurry [0012]. Fu teaches camphene as a solvent [0016]. Fu teaches mixing the slurry by stirring in a warm (60-65                        
                            °
                        
                    C) water bath [0012], [0016]. Fu teaches solidifying the slurry in a mold [0013], freeze drying the medium in vacuum [0019], [0036], and sintering the dried component [0014], [0037]. Fu stirs in the water bath for 2-4 hours [0017]; implies that the temperature is controlled due to the selection of camphene as a solvent [0016], and teaches that stirring conditions affect the evaporation of camphene from the mixture, and thereby the composition of camphene in the molded slurry [0017], [0035], [0043], [0050], which Fu teaches determines, pore size, porosity and mechanical properties of the formed porous article [0025].
Both Koh and Fu teach processes for producing biocompatible porous articles by mixing a slurry having a camphene solvent, solidifying the slurry, freeze drying solvent from the slurry, and sintering the freeze-dried component to form a porous article.
In view of Koh each of the claimed components of the slurry preparation steps would have been rendered obvious but for those directed to stirring or sonicating in a warm water bath, and Koh is explicitly open to different dispersing/mixing processes and encourages heating during mixing [0032]. Such one of ordinary skill in the art of forming porous metal components would have also recognized the effectiveness taught by Fu of mixing the slurry in a warm water bath [0012], [0016]. One of ordinary skill int eh art would have regarded mixing the powder and solvent in the process disclosed by Koh by stirring in a water bath as taught by Fu as an obvious application of a known technique to a known process to yield the predictable result of forming a slurry in a process to produce a metallic foam. Such application of a water bath particularly would have been obvious and predictable because Fu teaches that the water bath affects mixing properties of metal powder in solvent when camphene is the solvent medium [0016-17], [0035], [0043], [0050], and Koh discloses camphene as the solvent medium [0031]. Though Fu does teach stirring conditions affect solvent evaporation, the explicit stirring duration taught by Fu is 2 to 4 hours [0017], [0035], [0043], [0050]. Generally, differences in a parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent. See MPEP 2144.05(II)(A). Given Fu’s teachings that stirring conditions affect the evaporation of camphene from the slurry, and thereby affect the composition of camphene in the molded slurry [0017], [0035], [0043], [0050], which Fu teaches ultimately determines, pore size, porosity and mechanical properties of the formed porous article [0025], one of ordinary skill in the art would have arrived at some time within the claimed stirring duration range as the result of routine experimentation to determine optimal parameters for practicing the method of Koh in view of Fu. Note that the present disclosure does not provide evidence that the specific duration of mixing in the warm water bath is critical to some result of the disclosed process. The example in the present disclosure does not even disclose the specific duration for which example slurry was stirred in the disclosed water bath (example preparation begins paragraph [30] of the specification as filed).
Koh discloses freeze-drying camphene (freeze medium which is camphene [0031]) by placing the frozen foam under vacuum [0043], [0057] thereby meeting the limitation of drying in freeze dryer, but Koh is silent on the duration of this specific freeze-drying step. Fu teaches a substantially similar process to that of Fu for forming a porous metallic structure by freeze-drying a camphene-based slurry [0012-19], [0036-37]. Fu teaches freeze-drying in vacuum for 24 to 48 hours, thereby teaching freeze-drying in a freeze dryer for 24 to 48 hours [0019], [0036-37], [0044]. In view of Koh, the presently claimed drying step would have been obvious to one of ordinary skill in the art but for the duration in a freeze dryer. As the freeze-drying disclosed by Koh must occur over some time duration, given Koh’s silence on the duration freeze-dried under vacuum, in order to practice the process disclosed by Koh, it would have been necessary for one of ordinary skill in the art of forming porous metal structures to look to the art in order to determine the proper duration for freeze-drying. In looking to the art, it would have been obvious for such one of ordinary skill in the art of forming porous metal structure to freeze-dry for a duration of 24 to 48 hours, which Fu teaches is appropriate for removing solidified camphene from a molded slurry [0019], [0036-37], [0044], particularly given that Koh discloses camphene as the solvent medium [0031], [0054].
Regarding claim 5, Koh discloses the metal powder preferably has an average particle size of 10 to 30 μm (1 µm = 1 micron) which is entirely within the size range recited in claim 5.
Regarding claim 6, Koh discloses magnesium powder is mixed and suspended in camphene or other liquid solvent [0031] with a binder and a dispersant [0022], [0030-34], [0054].
Regarding claim 7, Koh exemplifies polystyrene as a binder [0054] and discloses the dispersant is oligometric polyester [0032], [0054]. Koh discloses ball milling the slurry [0054]; therefore, all solid components within the slurry, including the dispersant would structurally exist as particulate, thereby meeting the “powder” limitation of claim 7.
Regarding claim 8, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP2111.04(II). As Koh meets the limitation of magnesium alloy [0030], Koh in view of Fu as applied above renders obvious all limitations which claim 8 requires be performed given the process disclosed by Koh in view of Fu renders obvious the limitations of independent claim 4, and dependent claim 8 recites only additional limitations contingent on starting magnesium alloy powder that is not prealloyed.
Regarding claim 10, Koh discloses drying the frozen slurry solution in vacuum at a temperature from -196 degrees Celsius to -10 degrees Celsius to form a porous structure [0043]. The range disclosed by Koh overlaps the claimed temperature range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As Koh discloses the part formed from freeze-drying is later sintered [0044-45], the part formed in the free drying step is an intermediate green part.	

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR-101311273-B1) in view of Fu (CN-107115560-A) as applied to claim 4 above, and further in view of Park (US 20170021416). Park is cited in the IDS dated January 5, 2021.
Koh discloses freezing the slurry at a temperature from -20 to 10 degrees Celsius [0038] which is within the claimed temperature range regardless of how the temperature range limitations are interpreted. Koh does not teach using liquid nitrogen in any way during the cooling step.
Park teaches fabricating a metal foam structure [0008] which can be made from magnesium [0013]. Park teaches steps of pouring a metal slurry in a mold with a freeze-casting setup; freezing the metal slurry; forming a green-body metal foam with hollow pores by drying the ice crystals of the frozen metal slurry at low temperature and under reduced pressure (vacuum); and sintering the green-body metal foam [0015]. Park teaches that liquid nitrogen (N2) directly interacts with a portion of the molding tool and functions to maintain the low temperature ([0015], [0017], [0021], [0025], claim 1, claim 6); therefore, Park teaches cooling which to some extent uses liquid nitrogen.
Both Koh and Park teaches processes for forming magnesium foams comprising freeze casting a slurry, drying in vacuum, and sintering. 
Given Koh’s silence on a cooling mechanism, it would have been obvious for one of ordinary skill in the art to use liquid nitrogen to some extent because Park teaches liquid nitrogen participates in a cooling step in a substantially similar process. Whether such use encompasses directly applying liquid nitrogen as a cooling medium or relying on the liquid nitrogen disclosed by Park as a reference medium for a cooling process, Koh’s silence on cooling mechanism necessitates reference to cooling in substantially similar processes for producing porous metallic structure and it would have been obvious for one of ordinary skill in the art to implement cooling mechanisms known in the art to effectively freeze slurries to form porous metal structures.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR-101311273-B1) in view of Fu (CN-107115560-A) as applied to claim 4 above, and further in view of Ding (CN-1936045-A).
Regarding claim 11, Koh discloses sintering the foam formed in the drying step [0045thereby transforming [0045]. Koh discloses that the remaining polymers are removed in the sintering step [0045]. As Koh discloses magnesium as the precursor material [0030], the foam structure that forms in the process disclosed by Koh is a magnesium foam. Koh is silent on the sintering vessel and filler therein.
Ding teaches a preparation method for a porous metal structure [0002]. Ding teaches steps of forming a slurry with metal powder, binder, and dispersant [0009], [0015], and shaping and drying the slurry to obtain a green part [0016]. Ding teaches that following drying the part is sintered [0009], [0018], [0020], [0027] to obtain the porous structure. Ding teaches sintering in an alumina crucible (corundum is a specific arrangement of alumina) [0049], [0052], [0066-67] and filling with graphite powder sinter filler [0017], [0049]. Ding teaches that the sintering results in a porosity of 40-95% and a pore diameter of 0.5μm-1mm [0020].
Both Koh and Ding teach forming porous metal structures by working a slurry of metal powder and binding fluid, drying, and sintering. Koh discloses a pore diameter of 5 to 60 microns [0047], and Koh teaches favorability of forming structures with high porosity (lines 77-79 of description translation, [0065], [0068]).
The sintering disclosed by Koh [0045] must occur some conditions in some containment vessel. In order to perform the process disclosed by Koh it would have been necessary for one of ordinary skill int eh art to look to the art for sintering metal foams of the structure disclosed by Koh. It would have been obvious for one of ordinary skill in the art to use the alumina crucible with graphite powder filler which Ding teaches among sintering conditions to obtain the properties of porous metal structures within those desired by Koh. 
Regarding claim 12, Koh discloses that examples of the method result in formed porous three-dimensional pore structure with uniformly distributed pores (ordered pores [0064], [0068], Fig. 3) having diameters of 5 to 60 microns [0047] which is entirely within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736